DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed August 11, 2019. In virtue of this communication, claims 1-2 are currently patentable. 

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hashimoto et al (US 20140184496 A1) in view of Grinstead (US 20150378399 A1) in further view of Katsuta et al. (US 20120212910 Al) discloses a stand for an electronic device, includes a first housing and a connector. The connector is configured to detachably connect to the electronic device and to be rotatably supported by the first housing. The electronic device includes a display face and a second housing. The second housing includes a first opening formed at an end thereof. The connector includes a support, a protrusion, and a base member. The support is configured to support the second housing from outside. The protrusion is spaced from the support and inserted into the first opening. The base member includes a first part configuring at least a portion of the support and a second part integrated with the first part and configuring at least a portion of the protrusion. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically an external locking device mounted on a holder of a second electronic device, the holder being detachably attached with a first electronic device, the holder including an operation member for detaching the first electronic device from the holder, the operation member being moved between a first position where the operation member is substantially flush with an exterior of the holder and a second position where the operation member protrudes from the exterior of the holder, the holder causing the first electronic device to be detached from the holder when the operation member is operated to move from the first position to the second position, the external locking device comprising: a locking member; a shaft member that rotates to a locking position during locking of the locking member and rotates to an unlocking position during unlocking of the locking member; and a moving member coupled to the shaft member, wherein when the shaft member is located at the locking position, the moving member moves to a space where the operation member is to be located at the second position, and when the shaft member is located at the unlocking position, the moving member retreats from the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624